UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Quarterly Period Ended March 31, 2011. or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Transition Periodfrom to . Commission File Number: 001-14785 GSE SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 52-1868008 (State of incorporation) (I.R.S. Employer Identification No.) 1332 Londontown Blvd., Suite 200, Sykesville, MD 21784 (Address of principal executive office and zip code) Registrant's telephone number, including area code:(410) 970-7800 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such period that the registrant was required to submit and post such files). Yes [ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[ X ] Non-accelerated filer [ ] Smaller reporting company [ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in rule 12(b)-2 of the Exchange Act).Yes[]No [X] There were 19,239,681 shares of common stock, with a par value of $.01 per share outstanding as of May 9, 2011. 1 GSE SYSTEMS, INC. QUARTERLY REPORT ON FORM 10-Q INDEX PAGE PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements: Consolidated Balance Sheets as of March 31, 2011 andDecember 31, 2010 3 Consolidated Statements of Operations for the Three Months EndedMarch 31, 2011 and March 31, 2010 4 Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2011 and March 31, 2010 5 Consolidated Statement of Changes in Stockholders’ Equity for the Three Months Ended March 31, 2011 6 Consolidated Statements of Cash Flows for the Three Months EndedMarch 31, 2011 and March 31, 2010 7 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 29 PART II. OTHER INFORMATION 30 Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. Removed and Reserved 30 Item 5. Other Information 30 Item 6. Exhibits 31 SIGNATURES 32 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements GSE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share data) Unaudited March 31, 2011 December 31, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Contract receivables, net Prepaid expenses and other current assets Total current assets Equipment and leasehold improvements Accumulated depreciation ) ) Equipment and leasehold improvements, net Software development costs, net Goodwill Intangible assets, net Long-term restricted cash Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Accrued compensation and payroll taxes Billings in excess of revenue earned Accrued warranty Other current liabilities Total current liabilities Other liabilities Total liabilities Commitments and contingencies - - Stockholders' equity: Preferred stock $.01 par value, 2,000,000 shares authorized,shares issued and outstanding none in 2011 and 2010 - - Common stock $.01 par value, 30,000,000 shares authorized, shares issued and outstanding 19,224,031 in 2011 and 19,171,855 in 2010 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 GSE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (Unaudited) Three Monthsended March 31, Contract revenue $ $ Cost of revenue Gross profit Operating expenses: Selling, general and administrative Depreciation Amortization of definite-lived intangible assets - Total operating expenses Operating income (loss) ) Interest income (expense), net 33 (2 ) Gain (loss) on derivative instruments ) Other income, net 65 19 Income before income taxes Benefit for income taxes ) ) Net income $ $ Basic income per common share $ $ Diluted income per common share $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 GSE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands) (Unaudited) Three Months ended March 31, Net income $ $ Foreign currency translation adjustment ) Comprehensive income $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 GSE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (in thousands) (Unaudited) Accumulated Common Additional Other Stock Paid-in Accumulated Comprehensive Shares Amount Capital Deficit Loss Total Balance, January 1, 2011 $ $ $ ) $ ) $ Stock-based compensation expense - Common stock issued for options exercised 52 - 92 - - 92 Foreign currency translation adjustment - Net income - Balance, March 31, 2011 $ $ $ ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 6 GSE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Three Months ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash used in operating activities: Depreciation Intangible asset amortization - Capitalized software amortization Amortization of deferred financing costs - 10 Stock-based compensation expense (Gain) loss on derivative instruments ) Changes in assets and liabilities: Contract receivables ) ) Prepaid expenses and other assets ) Accounts payable, accrued compensation and accrued expenses Billings in excess of revenue earned ) ) Accrued warranty reserves ) Other liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Capital expenditures ) ) Capitalized software development costs ) ) Acquisitions, net of cash acquired ) - Release of cash as collateral under letters of credit 66 Restrictions of cash as collateral under letters of credit ) - Drawdown of cash collateral on Emirates Simulation Academy, LLC line of credit ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Deferred financing costs - ) Proceeds from issuance of common stock 92 - Net cash provided by (used in) financing activities 92 ) Effect of exchange rate changes on cash ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 7 GSE SYSTEMS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the Three Months ended March 31, 2011 and 2010 (Unaudited) 1. Basis of Presentation and Revenue Recognition Basis of Presentation The consolidated financial statements included herein have been prepared by GSE Systems, Inc. (the “Company” or “GSE”) without independent audit.In the opinion of the Company's management, all adjustments and reclassifications of a normal and recurring nature necessary to present fairly the financial position, results of operations and cash flows for the periods presented have been made.Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) have been condensed or omitted.The results of operations for interim periods are not necessarily an indication of the results for the full year.These consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the period ended December 31, 2010 filed with the Securities and Exchange Commission on March 14, 2011. The Company has only one reportable segment.The Company has a wide range of knowledge of simulation systems and the processes those systems are intended to control and model.The Company’s knowledge is concentrated heavily in simulation technology and model development.The Company is primarily engaged in simulation for the power generation industry and the process industries.Contracts typically range from 12 months to three years. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements as well as reported amounts of revenues and expenses during the reporting period. The Company’s most significant estimates relate to revenue recognition, capitalization of software development costs, valuation of intangible assets acquired, contingent consideration issued in business acquisitions, and the recoverability of deferred tax assets.Actual results could differ from these estimates and those differences could be material. Revenue Recognition The majority of the Company’s revenue is derived through the sale of uniquely designed systems containing hardware, software and other materials under fixed-price contracts.Revenue under these fixed-price contracts is accounted for on the percentage-of-completion method. This methodology recognizes revenue and earnings as work progresses on the contract and is based on an estimate of the revenue and earnings earned to date, less amounts recognized in prior periods.The Company bases its estimate of the degree of completion of the contract by reviewing the relationship of costs incurred to date to the expected total costs that will be incurred on the project. Estimated contract earnings are reviewed and revised periodically as the work progresses, and the cumulative effect of any change in estimate is recognized in the period in which the change is identified. Estimated losses are charged against earnings in the period such losses are identified.The Company recognizes revenue arising from contract claims either as income or as an offset against a potential loss only when the amount of the claim can be estimated reliably and realization is probable and there is a legal basis for the claim. Uncertainties inherent in the performance of contracts include labor availability and productivity, material costs, change order scope and pricing, software modification and customer acceptance issues.The reliability of these cost estimates is critical to the Company’s revenue recognition as a significant change in the estimates can cause the Company’s revenue and related margins to change significantly from the amounts estimated in the early stages of the project. 8 As the Company recognizes revenue under the percentage-of-completion method, it provides an accrual for estimated future warranty costs based on historical and projected claims experience.The Company’s long-term contracts generally provide for a one-year warranty on parts, labor and any bug fixes as it relates to software embedded in the systems. The Company’s system design contracts do not normally provide for “post customer support service” (“PCS”) in terms of software upgrades, software enhancements or telephone support.In order to obtain PCS, the customers must normally purchase a separate contract.Such PCS arrangements are generally for a one-year period renewable annually and include customer support, unspecified software upgrades, and maintenance releases.The Company recognizes revenue from these contracts ratably over the life of the agreements. Revenue from the sale of software licenses which do not require significant modifications or customization for the Company’s modeling tools are recognized when the license agreement is signed, the license fee is fixed and determinable, delivery has occurred, and collection is considered probable. Revenue for contracts with multiple elements is recognized in accordance with ASC 605-25 Revenue Recognition - Multiple Element Arrangements. Revenue from certain consulting or training contracts is recognized on a time-and-material basis.For time-and-material type contracts, revenue is recognized based on hours incurred at a contracted labor rate plus expenses. The following customers have provided more than 10% of the Company’s consolidated revenue for the indicated periods: Three Months ended March 31, Slovenské elektrárne, a.s. 14.2% 19.9% Emerson Process Management 9.7% 15.4% Genden Information System Co. 5.5% 12.1% 2. Recently Adopted Accounting Pronouncements On January 1, 2011 the Company adopted Accounting Standards Update (“ASU”) 2009-13, Revenue Recognition (Topic 605), Multiple-Deliverable Arrangements.ASU 2009-13 amends the guidance that in the absence of vendor-specific objective and third-party evidence for deliverables in multiple-deliverable arrangements, companies will be required to develop a best estimate of the selling price to separate deliverables and allocate arrangements consideration using the relative selling price method.ASU 2009-13 expands the disclosure requirements for multiple-deliverable revenue arrangements.The adoption of ASU 2009-13 has not had a material impact on the financial statements. On January 1, 2011 the Company adopted ASU 2009-14, Software (Topic 985), Certain Revenue Arrangements that Include Software Elements.ASU 2009-14 amends the guidance to exclude for the scope of software revenue accounting requirements tangible products if the product contains both software and non-software components that function together to deliver a product’s essential functionality and factors to consider in determining whether a product is within the scope of the guidance.The adoption of ASU 2009-13 has not had a material impact on the financial statements. 9 3. Basic and Diluted Income Per Common Share Basic income per share is based on the weighted average number of outstanding common shares for the period.Diluted income per share adjusts the weighted average shares outstanding for the potential dilution that could occur if stock options or warrants were exercised into common stock.The number of common shares and common share equivalents used in the determination of basic and diluted income per share were as follows: (in thousands, except forshare amounts) Three Months ended March 31, Numerator: Net income $ $ Denominator: Weighted-average shares outstanding for basic earnings per share Effect of dilutive securities: Employee stock options and warrants Adjusted weighted-average shares outstanding and assumed conversions for diluted earnings per share Shares related to potentially dilutive securities excluded because inclusion would be anti-dilutive 4. Acquisitions EnVision Systems, Inc. On January 4, 2011, (the “Closing Date”) the Company completed the acquisition of all outstanding common stock of EnVision Systems, Inc. (“EnVision”), acquiring 100% ownership in EnVision.EnVision is headquartered in Madison, NJ and has an office in Chennai, India.EnVision’s tutorials and simulation models serve the rapidly growing entry-level training market for the oil & gas, refining, and specialty chemicals industries.EnVision operates as a wholly-owned subsidiary of GSE and has been re-named GSE Envision, Inc.On the Closing Date, GSE paid $1.2 million in cash to the shareholders of EnVision. In addition, if EnVision attains certain revenue targets for the four year period ending December 31, 2014, the shareholders of EnVision could receive up to an additional $3.0 million payable over four years. On the first anniversary of the Closing Date, the EnVision shareholders are entitled to receive $550,000.On the second, third and fourth anniversaries, EnVision shareholders are entitled to receive $500,000.These payments are contingent upon EnVision meeting or exceeding certain revenue targets during those periods, as defined in the purchase agreement. The EnVision shareholders are also entitled the the amount by whichthe aggregate payments received by the Company from Shell Global Solutions International, B.V. (“Shell”) after the Closing Date and prior to March 31, 2014 exceed $3.0 million, provided that the amount payable to the EnVision shareholders will not exceed $1.0 million. 10 EnVision’s shareholdersare entitled to receive an amount equal to 30% of the cash collected prior to March 31, 2013 from the billed receivables which are included on the Closing Date balance sheet related to Shell.Seventy percent of the cash collected relating to the recoverable costs and accrued profit not billed amounts which appear on the Closing Date balance sheet will be paid to the EnVision shareholders.Payments to the EnVision shareholders for cash collections relating to the billed receivables and recoverable costs and accrued profit not billed amounts will occur in three yearly payments ending in 2013.EnVision shareholders could receive up to approximately $687,000 of the trade receivables and recoverable costs and accrued profit not billed amounts included on the Closing Date balance sheet, contingent on the collection of cash. At Closing, the EnVision shareholders were entitled to receive all the cash of the business except for $400,000.Additionally, the EnVision shareholders were credited for any prepaid expenses and assumed any existing liabilities from the Closing Date balance sheet.Based on the Closing Date balance sheet, a $119,000 payment will be made to the EnVision shareholders in the second quarter of 2011. Of the $4.0 million gross purchase price, the Company accrued approximately $2.0 million of contingent consideration based on its estimate of the fair value of the potential contingent consideration payable to the EnVision shareholders targets for the four year period ending December 31, 2014. The Company will estimate the fair value of the recorded amount of contingent consideration on a quarterly basis and any subsequent adjustments based on actual payments or revised estimates will be recognized in the selling, general, and administrative expenses of the consolidated statement of operations during the period of adjustment. The estimated fair value of the purchase price recorded by the Company consisted of the following (in thousands): Cash paid at closing $ Present value of estimated future payments Payable to EnVision Shareholders - contracts receivable Working capital retained by EnVision Shareholders - cash 119 Total estimated purchase price $ 11 The Company’s purchase price allocation for the net assets acquired was as follows (in thousands): January 4, 2011 (unaudited) Cash $ Contract receivables 1,124 Prepaid expenses and other current assets 62 Property, plant and equipment, net 22 Receivable from EnVision shareholders Intangible assets 1,509 Goodwill 1,864 Total assets 5,455 Accounts payable, accrued expensesand other liabilities 429 Billings in excess ofrevenue earned 46 Deferred tax liability Total liabilities assumed 1,451 Net assets acquired $ The Company recorded intangible assets as a result of the acquisition, which included $871,000 relating to contractual and non-contractual customer relationships. Contractual customer relationships acquired totaled $438,000 and are being amortized in proportion to the projected revenue streams of the related contracts over three years. Non-contractual customer relationships acquired totaled $433,000 and are being amortized in proportion to the projected revenue streams of the related relationships over eight years.The Company acquired intangible assets of $471,000 related to developed technology which are being amortized using the straight line method over an eight year period.The Company also acquired $152,000 of in-process research and development intangible assets which are being amortized over eight years in proportion to the projected revenue streams of the related in-process research and development.Additionally, $15,000 related to domain names and other marketing related intangibles were obtained, and are being amortized using the straight line method over an estimated useful life of 3 years. The intangible assets and accrued contingent consideration for EnVision were recorded at estimated fair value. EnVision’s results of operations are included in the consolidated financial statements for the period beginning January 4, 2011. Pro forma results. Our consolidated financial statements include the operating results of TAS, acquired in April 2010, and EnVision as of their respective dates of acquisition.For the three months ended March 31, 2011 and 2010, the unaudited pro forma financial information below assumes that our material business acquisitions of TAS and EnVision occurred on January 1, 2009 and January 1, 2010, respectively. 12 GSE SYSTEMS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the Three Months ended March 31, 2011 and 2010 (Unaudited) (in thousands except per share data) ThreeMonths ended March 31, (unaudited) Pro forma financial information including the acquisitions of TAS and EnVision Revenue $ $ Operating income Net income Earnings per common share — basic $ $ Earnings per common share — diluted $ $ 5. Contract receivables Contract receivables represent balances due from a broad base of both domestic and international customers.All contract receivables are considered to be collectible within twelve months. Recoverable costs and accrued profit not billed represent costs incurred and associated profit accrued on contracts that will become billable upon future milestones or completion of contracts.The components of contract receivables are as follows: (in thousands) March 31, December 31, Billed receivables $ $ Recoverable costs and accrued profit not billed Allowance for doubtful accounts ) ) Total contract receivables, net $ $ Recoverable costs and accrued profit not billed totaled $13.0 million and $11.5 million as of March 31, 2011 and December 31, 2010, respectively.In April 2011, the Company invoiced $2.2 million of the unbilled amounts; the balance of the March 31, 2011 unbilled amounts is expected to be invoiced and collected within one year. During the three months ended March 31, 2011, the Company wrote off $1.6 million of billed receivables related to the Emirates Simulation Academy LLC that had been fully reserved as of December 31, 2010. The following customers account for more than 10% of the Company’s consolidated net billed receivables for the indicated periods: March 31, December 31, Westinghouse Electric Company 20.0% 0.0% British Energy Generation Limited 17.1% 0.0% Genden Information System Co. 14.3% 0.0% Exelon Generation Company, LLC 10.4% 14.4% 13 In April 2011, the Company collected over 36% of the March 31, 2011 billed receivables; the balance of the net billed receivables is expected to be collected within one year. 6. Software Development Costs Certain computer software development costs are capitalized in the accompanying consolidated balance sheets.Capitalization of computer software development costs begins upon the establishment of technological feasibility.Capitalization ceases and amortization of capitalized costs begins when the software product is commercially available for general release to customers.Amortization of capitalized computer software development costs is included in cost of revenue and is determined using the straight-line method over the remaining estimated economic life of the product, typically three years. Software development costs capitalized were $180,000 and $206,000 and total amortization expense was $192,000 and $137,000 for the quarters ended March 31, 2011 and 2010, respectively. 7. Fair Value of Financial Instruments Accounting Standards Codification (“ASC)820, Fair Value measurements and Disclosures, defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date.ASC 820 also establishes a fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The levels of the fair value hierarchy established by ASC 820 are: Level 1:inputs are quoted prices, unadjusted, in active markets for identical assets or liabilities that the reporting entity has the ability to access at the measurement date. Level 2:inputs are other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly.A Level 2 input must be observable for substantially the full term of the asset or liability. Level 3:inputs are unobservable and reflect the reporting entity’s own assumptions about the assumptions that market participants would use in pricing the asset or liability. The Company considers the recorded value of certain of its financial assets and liabilities, which consist primarily of cash, accounts receivable and accounts payable, to approximate the fair value of the respective assets and liabilities at March 31, 2011 and December 31, 2010 based upon the short-term nature of the assets and liabilities. At March 31, 2011 and December 31, 2010 the Company had approximately $3.2 million and $17.0 million, respectively, deposited in a money market account with Bank of America. The following table presents assets and liabilities measured at fair value at March 31, 2011: 14 Quoted Prices Significant in Active Other Significant Markets for Observable Unobservable Identical Assets Inputs Inputs (in thousands) (Level 1) (Level 2) (Level 3) Total Money market fund $ $
